DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 05/26/2022 wherein claims 1,7-9,13-15 and 19-20 have been amended and are ready for examination.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/26/2022, with respect to the rejections of Claims 1-4, 9-11 and 15-16 Claims 1-4, 9-11 and 15-16 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over U.S. Patent Pub. No. 2013/0262864 for Hamid (“Hamid”) in view of US. Patent Pub. No. 2014/0078039 for Woods et al. (“Woods”). Claims 5-6, 8, 12, 17-18
and 20 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Hamid in view of Woods, and further in view of U.S. Patent Pub. No. 2021/0216859 for Liu et al. Claims 7, 13-14 and 19 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Hamid in view of Woods and Liu, and further in view of U.S. Patent Pub. No. 2005/0099398 for Garside et al. (“Garside”) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Su.

Rejections under 35 U.S.C. § 103
Applicant Asserts: Amended independent claims 1, 9, and 15 comprises, continuously receiving, by a computing device, a computerized image of a user accessing an electronic document; accessing, by the computing device, a facial recognition database and continuously comparing the computerized image to one or more entries in the facial recognition database to determine an identity of the user; and providing the user access to one or more sections of the electronic document based upon the identity of the user, wherein access to the one or more sections of the electronic document is continuously determined on a character by character basis using a current determination of the identity” (emphasis added).
Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application.  The Examiner finds support for the amended claims 1, 9, and 15 as follows:
  	 Per continuously receiving. The Examiner finds descriptive equivalents to the continuously receiving at location [0069] of the originally filed specification as continuously captured equates to continuously receiving because the camera receives the photo by capturing the image in its lens.
Per continuously comparing. The Examiner further finds descriptive equivalents to the continuously comparing at the same location [0069] of the originally filed specification as continuously comparing equates to continuously validation because validation requires a comparison of the received content to the stored content.
Per wherein access to the one or more sections of the electronic document is continuously determined on a character by character basis using a current determination of the identity”. The Examiner further finds wherein access to the one or more sections of the electronic document is continuously determined on a character by character basis using a current determination of the identity” is supported by way of determing the access privilege level of the user on a character by character basis at locations [0024 and 0077].Examiner Note:  The term ‘continuously’ is found throughout the instant specification without a description of ‘continuously’.  A broad and reasonable interpretation of this term in light of the specification would infer a monitoring action.  The Examiner will construe the term to imply that the actions of access or request to access of the document is being monitored in real-time.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamid; Laurence, US 20130262864 A1, March 10, 2013, hereafter referred to as Hamid in view of Woods; Thomas Steven et al, US 20140078093 A1, March 20, 2014 hereafter referred to as Woods and in further view of Su; Dongpei US 20200320289 A1, October 8, 2020 hereafter referred to as Su.

          As to claim 1, Hamid teaches a method – Hamid [0022] FIG. 12 shows a simplified flow diagram for a process for document management of a secure document) of providing, by a computing device – Hamid [0048] … The PDF document is stored within a secure server 202 to which access is restricted based on target authentication), access to a user of sections of an electronic document – Hamid [0048] Referring to FIG. 1, shown is a prior art document 101 for management in a document management system. The document comprises a title 102, table of contents 103, section headings 104, and a plurality of section contents 105. Optionally, the section contents include subsections 106), the method comprising;
          continuously receiving - Hamid [0065] When a document is restricted to purely electronic use or to only being printed in secured form, security can be maintained and monitored such that accessing any significant amount of data can be greatly limited or prevented. Further, by restricting documents to electronic form, document management and tracking is simplified. Here, the claimed ‘continuously’ is taught by Hamid as ‘maintained and monitored’ as one of ordinary skill in the art understands that monitoring is a continuing action and maintenance requires monitoring.  The claimed ‘receiving’ is taught by Hamid at method step 1202 where the document management system is the receiver as taught by Hamid at [0065]), by a computing device, a computerized image of a user accessing an electronic document – Hamid [0111] In one embodiment, the users 2802 can authenticate themselves to the one or more remote servers 2820 using shared secrets (such as passwords or otherwise), using biometric information (such as fingerprints, facial recognition, voiceprints, or otherwise), using a secondary device (such as a secure USB memory, an alternative mobile device, or otherwise), or using another technique.  Here, the claimed ‘receiving…image’ is taught by Hamid as ‘facial recognition’.  The claimed ‘computing device’ is taught by Hamid as ‘servers 2820’ in this case, but other computer devices are embodied based on the illustration such as Fig.17c computing device 1705.  The claimed ‘accessing’ is taught by Hamid as ‘authenticate’ because to authenticate into the system is to access the document; and
          providing the user access to one or more sections of the electronic document based upon the identity of the user – Hamid [0068] In use, the target couples the secure electronic device 1301 to a host computer system 1306. When the target requests deciphering of a section, the section is provided to the secure electronic device 1301 wherein it is deciphered. Optionally, the secure electronic device 1301 comprises a display for displaying the deciphered section.  HAMID SUGGESTS
          accessing, by the computing device, a facial recognition database and continuously comparing the computerized image to one or more entries in the facial recognition database to determine an identity of the user – Hamid [0065 and 0111] since at ’65 When a document is restricted to purely electronic use or to only being printed in secured form, security can be maintained and monitored such that accessing any significant amount of data can be greatly limited or prevented. Further, by restricting documents to electronic form, document management and tracking is simplified since at ’111 In one embodiment, the users 2802 can authenticate themselves to the one or more remote servers 2820 using shared secrets (such as passwords or otherwise), using biometric information (such as fingerprints, facial recognition, voiceprints, or otherwise), using a secondary device (such as a secure USB memory, an alternative mobile device, or otherwise), or using another technique. Here, the claimed ‘continuously compare’ is suggested by Hamid as ‘maintained and monitored’ whereas the claimed ‘facial recognition database’ is suggested by Hamid as ‘servers 2820’ because the servers are capable of using biometric information for matching whereas facial recognition includes biometric information. HOWEVER WOODS TEACHES
         accessing, by the computing device, a facial recognition database and continuously comparing the computerized image to one or more entries in the facial recognition database to determine an identity of the user - Woods [0040] Control circuitry 304 may continuously or periodically access biometric response engine 318 to detect any changes (or interest) in physiological and/or physical attributes of a user at or during specified sections of a media content being presented (e.g., when the media content is determined to match a criterion). Upon detecting a change in the biometric response of the user (e.g., indicating the user is not gazing towards the display on which the media content is being presented), control circuitry 304 may utilize a biometric response database to identify a corresponding set of instructions to perform.  Here, the claimed ‘facial recognition database’ is taught by Woods as ‘biometric response engine 318’ whereas he claimed ‘continuously comparing’ is taught by Woods as ‘continuously or periodically access and determined to match’ because recognition incorporates matching; wherein access to the one or more sections of the electronic document is continuously determined on a character by character basis using a current determination of the identity”.  THE COMBINATION OF HAMID AND WOODS DO NOT TEACH wherein access to the one or more sections of the electronic document is continuously determined on a character by character basis using a current determination of the identity HOWEVER IN AN ART THAT IS ANALAGOUS TO THE FIELD OF INVENTION SU TEACHES wherein access to the one or more sections of the electronic document is continuously determined on a character by character basis using a current determination of the identity - Su [0026 and 0041] since at ’26 …some OCR involves recognizing characters separately, so a PDL parsing tool can extract text location information, such as bounding box information, on a per-character basis since at 41’ … server(s) 130 can provide additional services a…client authentication/access functions.  Here, the claimed ‘one or more sections’ is taught by Su as ‘text location information’ because each section has a different location whereas the claimed  ‘determination of the identity’ is taught by Su as ‘authentication/access’ which when combined with the character by character parsing logic enables access to content or content sections)  Here, the claimed ‘determination of the identity’ is taught by Su as ‘authentication/access’ which when combined with the character by character parsing logic enables access to content or content sections. To provide a facial recognition system and database to the secure server 202 of Hamid would have been obvious to one of ordinary skill in the art, in view of the teachings of Woods, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. biometric authentication) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the Biometric Response Engine 318 used in Woods would allow the secure server 202 of  Hamid  thereby enhancing the authentication efficiency as provided by the elements of Woods.  To provide a PDL parsing tool that can extract text location information at the character level to secure server 202 of Hamid would have further been obvious to one of ordinary skill in the art, in view of the teachings of Su, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (training data at the character level) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that parsing logic at the character level would allow the secure server 202 of  Hamid increased granularity of document control thereby enhancing the authentication and efficiency as provided by the elements of Woods and Su).

              As to claim 2, the combination of Hamid, Woods and Su teaches the method of claim 1, further comprising preventing the user from accessing one or more further sections of the electronic document based upon the identity of the user – Hamid [0110] … the users 2802 can each communicate with the one or more remote servers 2820 to authenticate themselves, that is, to verify that they are authorized to access the secure content 2831 identified by the reference 2710.  Here, the claimed ‘preventing’ is taught by Hamid as ‘verify’ as a key prevention step is to perform verification and/or authentication).

           As to claim 3, the combination of Hamid, Woods and Su teaches the method of claim 1, further comprising:
          determining an eye gazing location of the user and providing the user access to one or more further sections of the electronic document based upon the eye gazing location – Woods [0102] …   For example, control circuitry 304 may analyze closed-caption data or may re-transmit and request updated data structures for the content being presented on the selected content source from a local or remote database. When attributes of content 610 being presented match the criteria selected in region 520 and the user is determined not to be gazing towards the display, control circuitry 304 may generate an alert (e.g., adjust a setting selected in region 510). Control circuitry 304 may continue to monitor whether the user is gazing towards the display and generating the alert (e.g., adjusting the selected setting) until determining that the user is now gazing towards the display.  Here, the claimed ‘eye gazing location’ is taught by Hamid as ‘the display’ because the display is where the content is being presented and looking away means the eyes are at another location.  The claimed ‘further sections’ is taught by Hamid as ‘updated structures’ since the structures relate to the content being presented. Hamid’s rationale to consider the features of Woods’s facial recognition system in claim 1 applies here in claim 3).

            As to claim 4, the combination of Hamid, Woods and Su teaches the method of claim 1, further comprising tracking document actions for each user using metadata – Hamid [0086] … For example, in documents where encrypted section keys are located in the header, the header will be modified to include the new encrypted section key. Here, the claimed ‘metadata’ is taught by Hamid as ‘encrypted section keys’ because the keys are data associated with the ‘data’ being decrypted).

            As to claim 9, Hamid teaches a computer program product for providing access to a user of sections of an electronic document - Hamid [0077] Referring to FIG. 17b, shown is a simplified block diagram of a system for enhanced security of a target's secret key), the computer program product comprising a computer readable storage medium having program instructions embodied therewith - Hamid [0077] … A secure electronic device 1705 comprises a memory store 1706 and a processor 1707. Within the memory store is stored secret key 1708 associated with the target of the electronic device 1705), the program instructions executable by a processor to cause the processor to:
          continuously receive – Hamid [0065] When a document is restricted to purely electronic use or to only being printed in secured form, security can be maintained and monitored such that accessing any significant amount of data can be greatly limited or prevented.  Here, the claimed ‘continuously receive’ is taught by Hamid as ‘maintained and monitored’ because monitoring can be considered a real-time action whereby anything in real-time is continuous whereby the claimed ‘receive’ is taught by Hamid as ‘maintained’ because the data cannot be maintained unless it is received), by the processor, a computerized image of a user accessing an electronic document – Hamid [0111] In one embodiment, the users 2802 can authenticate themselves to the one or more remote servers 2820 using shared secrets (such as passwords or otherwise), using biometric information (such as fingerprints, facial recognition, voiceprints, or otherwise), using a secondary device (such as a secure USB memory, an alternative mobile device, or otherwise), or using another technique); 
           access, by the processor, a facial recognition database and continuously
comparing the computerized image to one or more entries in the facial recognition
database to determine an identity of the user - Woods [0040] Control circuitry 304 may continuously or periodically access biometric response engine 318 to detect any changes (or interest) in physiological and/or physical attributes of a user at or during specified sections of a media content being presented (e.g., when the media content is determined to match a criterion). Upon detecting a change in the biometric response of the user (e.g., indicating the user is not gazing towards the display on which the media content is being presented), control circuitry 304 may utilize a biometric response database to identify a corresponding set of instructions to perform.  Here, the claimed ‘facial recognition database’ is taught by Woods as ‘gazing towards the display’ whereas he claimed ‘comparing’ is taught by Woods as ‘determined to match’ because recognition incorporates matching which further teaches the claimed ‘identity of the user’ because the face is recognized by the user gazing at the camera of the computer; and 
          provide, by the processor, the user access to one or more sections of the electronic document based upon the identity of the user – Hamid [0068] In use, the target couples the secure electronic device 1301 to a host computer system 1306. When the target requests deciphering of a section, the section is provided to the secure electronic device 1301 wherein it is deciphered. Optionally, the secure electronic device 1301 comprises a display for displaying the deciphered section.  HAMID DOES NOT TEACH
             wherein access to the one or more sections of the electronic document is continuously determined on a character by character basis using a current determination of the identity, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR SU TEACHES 
            wherein access to the one or more sections of the electronic document is continuously determined on a character by character basis using a current determination of the identity - Su [0026 and 0041] since at ’26 Training data item generation can be performed at one or more text-related levels (such as a character level, a word level, a line level, a paragraph level, and/or a page level) that depend on how an ANN is to be trained to model OCR. For example, some OCR involves recognizing characters separately, so a PDL parsing tool can extract text location information, such as bounding box information, on a per-character basis since at 41’ … server(s) 130 can provide additional services a…client authentication/access functions.  Here, the claimed ‘determination of the identity’ is taught by Su as ‘authentication/access’ which when combined with the character by character parsing logic enables access to content or content sections).

        As to claim 10, the combination of Hamid, Woods and Su teaches the computer program product of claim 9, wherein the program instructions executable by the processor further cause the processor to:
        prevent, by the processor, the user from accessing one or more further sections of the electronic document based upon the identity of the user– Hamid [0110] … the users 2802 can each communicate with the one or more remote servers 2820 to authenticate themselves, that is, to verify that they are authorized to access the secure content 2831 identified by the reference 2710).

            As to claim 11, the combination of Hamid, Woods and Su teaches the computer program product of claim 9, wherein the program instructions executable by the processor further cause the processor to: determine, by the processor, an eye gazing location of the user – Woods [0102] …   For example, control circuitry 304 may analyze closed-caption data or may re-transmit and request updated data structures for the content being presented on the selected content source from a local or remote database. When attributes of content 610 being presented match the criteria selected in region 520 and the user is determined not to be gazing towards the display, control circuitry 304 may generate an alert (e.g., adjust a setting selected in region 510). Control circuitry 304 may continue to monitor whether the user is gazing towards the display and generating the alert (e.g., adjusting the selected setting) until determining that the user is now gazing towards the display); and providing the user access to one or more further sections of the electronic document based upon the eye gazing location – Woods [0027] Advertisement 124 may provide an advertisement for content that, depending on a viewer's access rights (e.g., for subscription programming), is currently available for viewing … Advertisement 124 may be selectable and provide further information about content, provide information about a product or a service, enable purchasing of content, a product, or a service, provide content relating to the advertisement, etc),  and track, by the processor, document actions for each user using metadata – Woods [0119] … The local or remote database may transmit back to control circuitry 304 the data structure with the characteristics or attributes of the content currently presented to the user. In some implementations, control circuitry 304 may perform an on-the-fly or real-time analysis of the video, audio or metadata associated with the content being presented to determine a characteristic or attribute of the content).  The rationale to consider the features of Woods with Hamid in claim 9 apply here in claim 11.

  As to claim 15, claim 15 is a computer program product that is directed to the method of claim 1.  Therefore claim 15 is rejected for the reasons as set forth in claim 1.

         As to claim 16, the combination of Hamid, Woods and Su teaches the apparatus of claim 15, wherein the processor is further configured to execute the instructions to: 
        prevent the user from accessing one or more further sections of the electronic document based upon the identity of the user– Hamid [0110] … the users 2802 can each communicate with the one or more remote servers 2820 to authenticate themselves, that is, to verify that they are authorized to access the secure content 2831 identified by the reference 2710.  Here, the claimed ‘prevent’ is taught by Hamid as ‘verify…authorized’ because one of ordinary skill in the art understands that if not authenticated the request is not authorized thus the user is prevented access); 
         determine an eye gazing location of the user and providing the user access to one or more further sections of the electronic document based upon th eye gazing location; – Woods [0102] …   For example, control circuitry 304 may analyze closed-caption data or may re-transmit and request updated data structures for the content being presented on the selected content source from a local or remote database. When attributes of content 610 being presented match the criteria selected in region 520 and the user is determined not to be gazing towards the display, control circuitry 304 may generate an alert (e.g., adjust a setting selected in region 510). Control circuitry 304 may continue to monitor whether the user is gazing towards the display and generating the alert (e.g., adjusting the selected setting) until determining that the user is now gazing towards the display.  Here, the claimed ‘eye gazing location’ is taught by Hamid as ‘the display’ because the display is where the content is being presented and looking away means the eyes are at another location.  The claimed ‘further sections’ is taught by Hamid as ‘updated structures’ since the structures relate to the content being presented); and track document actions for each user using metadata – Hamid [0066] …  When the document is changed, the changes are logged 1204. As such, the document is tracked in content, security, access privileges, and time.  Here, the claimed ‘metadata’ is taught by Hamid at least as ‘access privileges’. Hamid’s rationale to consider the features of Woods’s facial recognition system to include the features of elegizing in claim 1 applies here in claim 3).


Claims 5-6, 8, 12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hamid, Woods and Su, in view of Liu; Sijia et al, US 20210216859, July 15, 2021 hereafter referred to as Liu.

           As to claim 5, the combination of Hamid, Woods and Su teaches the method of claim 4.  THE COMBINATION OF HAMID, WOODS AND SU DO NOT TEACH further comprising:
         extracting feature values from the computerized image and from further received computerized images;
        training a machine learning process using training data comprising the feature values and user identities associated with the computerized images
and;
        generating a machine learning data structure using the training data HOWEVER IN AN ANALAGOUS ART LIU TEACHES 
        extracting feature values from the computerized image and from further received computerized images - Liu [0021] Once a CNN is built, it can be used to classify content of different images. Hidden layers of the CNN function to extract features from image input data);
         training a machine learning process using training data comprising the feature values and user identities associated with the computerized images - Liu [0020] Deep learning complex neural networks are designed to emulate how the human brain works, so computers can be trained to support poorly defined abstractions and problems where training data is available. Neural networks and deep learning are often used in image recognition, speech, and computer vision applications); and 
          generating a machine learning data structure using the training data – Liu [0020] …The outputs of evaluating the activation functions of each neuron with provided inputs are referred to herein as activations. Deep learning complex neural networks are designed to emulate how the human brain works, so computers can be trained to support poorly defined abstractions and problems where training data is available. Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of machine learning and computer vision applications as taught by Liu to the to the server 202 of Hamid would have yielded predicable results and resulted in an improved secure server, namely, a server that would positively benefit from the artificial intelligence platform 150 of Liu in secure server 202 of Hamid).

           As to claim 6, the combination of Hamid, Woods, Su, and Liu teaches the method of claim 5, further comprising: determining access to the one or more sections of the electronic document using the machine learning data structure. - Liu [0021] Referring to FIG. 3, a flow chart (300) is provided to illustrate a process for developing a regularization function, and applying the regularization function to the CNN for re-training of the network. As shown, a class activation map (CAM) is applied to received image input data, and functions to localize a class-specific discriminative image region to interpret prediction by the CNN (302). Hamid’s rationale to consider the features of Lui’s machine learning system in claim 5 applies here in claim 6).

           As to claim 8, the combination of Hamid, Woods, Su, and Liu teaches the method of claim 6, further comprising:
          determining whether a particular user has viewed the one or more sections of the electronic document – Hamid [0083] … When document 2100 is viewed by the first user, the first section is unsecured and readable whereas the second section is encrypted and unintelligible.  HAMLITON SUGGESTS and assigning access privileges based on identity of the user on a character by character basis for the one or more sections of the electronic document – Hamid [0054] As is evident, each section is secured with a different section key. Alternatively, two or more sections are secured with a same section key. As the section key is secured with a secret key, as many or as few individuals are provided access to the data. Further, the document is stored within files, on desktops, in briefcases, and so forth, in a secure but accessible fashion.  Here, the claimed ‘identity of the user’ is suggested by Hamid as ‘individuals are provided’ because a link between the key, document, and individual is established.  HOWEVER, IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR SU TEACHES 
          assigning access privileges based on identity of the user on a character by character basis for the one or more sections of the electronic document - Su [0026 and 0041] since at ’26 …some OCR involves recognizing characters separately, so a PDL parsing tool can extract text location information, such as bounding box information, on a per-character basis since at 41’ … server(s) 130 can provide additional services a…client authentication/access functions.  Here, the claimed ‘determination of the identity’ is taught by Su as ‘authentication/access’ which when combined with the character by character parsing logic enables access to content or content sections); and 
          tracking identities of multiple users that viewed specific sections of the electronic document - Hamid [0066] The document is stored in the document management system 1202. When the document is opened, a document management system logs the access to the document 1203. When the document is changed, the changes are logged 1204. As such, the document is tracked in content, security, access privileges, and time).
            
            As to claim 12, claim 12 is a computer program product that is directed to the method of claim 5.  Therefore claim 12 is rejected for the reasons as set forth in claim 5.          

          As to claim 17, claim 17 is an apparatus that is directed to the method of claim 5.  Therefore claim 17 is rejected for the reasons as set forth in claim 5.

          As to claim 18, claim 18 is an apparatus that is directed to the method of claim 6.  Therefore claim 18 is rejected for the reasons as set forth in claim 6.        

          As to claim 20, claim 20 is an apparatus that is directed to the method of claim 8.  Therefore claim 20 is rejected for the reasons as set forth in claim 8.

Claims 7, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamid, Woods, Su, and Lui, and in further view of Garside, Adrian James et al, US 20050099398, May 12, 2005 hereafter referred to as Garside.

             As to claim 7, the combination of Hamid, Woods, Su, and Liu teaches the method of claim 6.  THE COMBINATION OF HAMID, WOODS, SU, AND LIU DO NOT TEACH wherein access to the one or more sections of the electronic document is determined based on each character of the one or more sections of the electronic document, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR GARSIDE TEACHES  wherein access to the one or more sections of the electronic document is determined based on each character of the one or more sections of the electronic document – Garside [0064] As illustrated in FIG. 6, an application program 600 maintains an electronic document 602 in its conventional, default format, which includes some type of document data structure 604 that maintains data sets 606 corresponding to individual words, characters, or character strings in the electronic document 602. Notably, the data sets 606 in this example do not include and cannot maintain data associated with potential alternatives generated by a handwriting or speech recognizer (or other recognizer or alternative data of this type.  To provide character-by-character mapping to the secure server 202 of Hamid would have been obvious to one of ordinary skill in the art, in view of the teachings of Garside, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. see Figure 4 methods) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the document access mapping  used in Garside would allow the secure server 202 of Hamid a greater degree of access restrictions based on character-by-character parsing as provided by the features of Garside).

        As to claim 13, the combination of Hamid, Woods and Su teaches the computer program product of claim 12, wherein the program instructions executable by the processor further cause the processor to:
       determine, by the processor, access to the one or more sections of the electronic document using the machine learning data structure - Liu [0021] Referring to FIG. 3, a flow chart (300) is provided to illustrate a process for developing a regularization function, and applying the regularization function to the CNN for re-training of the network. As shown, a class activation map (CAM) is applied to received image input data, and functions to localize a class-specific discriminative image region to interpret prediction by the CNN (302). THE COMBINATION OF HAMID, WOODS, AND LIU DO NOT TEACH wherein access to the one or more sections of the electronic document is continuously determined based on an action performed on each character of the one or more sections of the electronic document, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR GARSIDE TEACHES  wherein access to the one or more sections of the electronic document is continuously determined based on an action performed on each character of the one or more sections of the electronic document – Garside [0064] As illustrated in FIG. 6, an application program 600 maintains an electronic document 602 in its conventional, default format, which includes some type of document data structure 604 that maintains data sets 606 corresponding to individual words, characters, or character strings in the electronic document 602. Notably, the data sets 606 in this example do not include and cannot maintain data associated with potential alternatives generated by a handwriting or speech recognizer (or other recognizer or alternative data of this type.  To provide character-by-character mapping to the server of Hamid would have been obvious to one of ordinary skill in the art, in view of the teachings of Garside, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. see Figure 4 methods) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the document access mapping  used in Garside would allow the secure server 202 of Hamid a greater degree of access restrictions based on character-by-character parsing as provided by the features of Garside).

          As to claim 14, claim 14 is a computer program product that is directed to the method of claim 8.  Therefore claim 14 is rejected for the reasons as set forth in claim 8.   

         As to claim 19, claim 19 is an apparatus that is directed to the method of claim 7.  Therefore claim 19 is rejected for the reasons as set forth in claim 7.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249107/26/2022

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491